               Case 19-10655-JKO         Doc 14     Filed 02/14/19   Page 1 of 5



                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                              FT. LAUDERDALE DIVISION
                                  www.flsb.uscourts.gov

In re:                                               Case No.: 19-10655-BKC-JKO

 CONSUMER ADVOCACY CENTER INC.,                      Chapter 11

           Debtor.
___________________________________/

          UNITED STATES TRUSTEE’S EMERGENCY TO DISMISS OR CONVERT
                  CASE AND REQUEST FOR AN EXPEDITED HEARING
                             (Expedited Hearing Requested)
              The basis for the emergency request is the Debtor’s failure to
              provide proof of insurance.

         Daniel M. McDermott, United States Trustee for Region 21, pursuant to 11 U.S.C.

§ 1112(b), respectfully moves this Court to enter an order dismissing or converting this

case, and in support thereof states as follows:

         1.    On January 16, 2019, Consumer Advocacy Center Inc. (the “Debtor”), filed

a petition for relief under Chapter 11 of the Bankruptcy Code.

         2.    The United States Trustee has not appointed a committee of unsecured

creditors as of the date of filing of the instant motion.

         3.    On January 16, 2019, the United States Trustee sent correspondence to

Debtor’s counsel explaining the requirements under the United States Trustee's

Operating Guidelines And Reporting Requirements For Debtors In Possession And

Trustees ("Guidelines") and requesting that the Debtor submit all information and

documents required by the Guidelines (the “Guideline Documents”) within fourteen (14)

days of the Petition Date (January 30, 2019).




                                                1
              Case 19-10655-JKO         Doc 14    Filed 02/14/19   Page 2 of 5



        4.    That letter provided that failure to comply with the Guidelines could result in

motions to dismiss or convert this case, for the appointment of a chapter 11 trustee or

examiner, and/or for the imposition of sanctions.

        5.    On January 17, 2019, the United States Trustee sent correspondence to

the Debtor setting the Initial Debtor Interview ("IDI") for February 6, 2019 at 2:30 p.m.

        6.    On January 18, 2019, the Court issued the Notice Of Deadline(s) To Correct

Filing Deficiency(ies) [D.E. #4] (the "Deficiency Notice"), setting a deadline of January 30,

2019 for the Debtor to file, inter alia, the Schedules of Assets and Liabilities and the

Statement of Financial Affairs (collectively, the "Schedules and Statements").

        7.    On January 18, 2019, the Court issued the Notice of Chapter 11 Bankruptcy

Case, Meeting of Creditors, & Deadlines scheduling the 11 U.S.C. § 341 Meeting of

Creditors for March 5, 2019 [D.E.#5].

        8.    By Order dated January 30, 2019 [D.E.#11], this Court granted the Debtor’s

Ex-Parte Motion For Extension Of Time To File Schedules And Other Papers [D.E.#10]

extending the deadline for the Debtor file the Schedules and Statements to February 25,

2019.

        9.    Because the Debtor failed to provide all Guideline Documents, including

proof of insurance by January 30, 2019, following the IDI on February 6, 2019 the United

States Trustee again informed the Debtor of the requirement to submit all Guideline

Documents as soon as possible.

        10.   As of the date of filing the instant motion, the United States Trustee has still

not received certain Guideline Documents, including proof of insurance; proof of opening

a debtor-in-possession bank account; or proof of closing all prepetition bank accounts.


                                              2
               Case 19-10655-JKO         Doc 14      Filed 02/14/19    Page 3 of 5



                                          RELIEF REQUESTED

         11.   By way of this Motion, the United States Trustee seeks dismissal or

conversion of this case.

         12.   Dismissal or conversion of Chapter 11 cases is governed by Section

1112(b), which provides that a bankruptcy court shall convert or dismiss a case,

whichever is in the best interests of creditors and the estate, if the movant establishes

cause.

         13.   The term "cause" is not defined by the Bankruptcy Code, but Section

112(b)(4) lists sixteen (16) examples of cause which justify dismissal or conversion:

               A) substantial or continuing loss to or diminution of the estate
                    and the absence of a reasonable likelihood of
                    rehabilitation;
               (B) gross mismanagement of the estate;
               (C) failure to maintain appropriate insurance that poses a risk
                    to the estate or to the public;
               (D) unauthorized use of cash collateral substantially harmful
                    to 1 or more creditors;
               (E) failure to comply with an order of the court;
               (F) unexcused failure to satisfy timely any filing or reporting
                    requirement established by this title or by any rule
                    applicable to a case under this chapter;
               (G) failure to attend the meeting of creditors convened under
                    section 341(a) or an examination ordered under rule 2004
                    of the Federal Rules of Bankruptcy Procedure without
                    good cause shown by the debtor;
               (H) failure timely to provide information or attend meetings
                    reasonably requested by the United States trustee (or the
                    bankruptcy administrator, if any);
               (I) failure timely to pay taxes owed after the date of the order
                    for relief or to file tax returns due after the date of the order
                    for relief;
               (J) failure to file a disclosure statement, or to file or confirm a
                    plan, within the time fixed by this title or by order of the
                    court;
               (K) failure to pay any fees or charges required under chapter
                    123 of title 28;
               (L) revocation of an order of confirmation under section 1144;

                                                 3
               Case 19-10655-JKO       Doc 14      Filed 02/14/19   Page 4 of 5



               (M) inability to effectuate substantial consummation of a
                   confirmed plan;
               (N) material default by the debtor with respect to a confirmed
                   plan;
               (O) termination of a confirmed plan by reason of the
                   occurrence of a condition specified in the plan; and
               (P) failure of the debtor to pay any domestic support obligation
                   that first becomes payable after the date of the filing of the
                   petition.

See 11 U.S.C. § 1112(b)(4).

      14.      In this case, the record supports a finding of cause, at a minimum, under:

            a. §1112(b)(4)(C) where the Debtor has failed to provide the United States

Trustee with proof of insurance; and

            b. §1112(b)(4)(H) where the Debtor has failed to provide all required Guideline

Documents, including proof of insurance; proof of closing any prepetition bank accounts;

and proof of opening a debtor-in-possession account.

      15.      Pursuant to Bankruptcy Rules 2002 and 9006, the United States Trustee

requests that the required notice period be shortened and that an expedited hearing be

set at such date and time as this Court deems appropriate.

      WHEREFORE, the United States Trustee the United States Trustee respectfully

requests (i) the entry of an order dismissing the above-captioned chapter 11 case, or

converting this case to a case under chapter 7; (ii) an expedited hearing at such date and

time as the Court deems appropriate; and (iii) such other and further relief as may seem

just and proper.

DATED:      February 14, 2019.

                                                    Daniel M. McDermott
                                                    United States Trustee
                                                    Region 21


                                               4
             Case 19-10655-JKO      Doc 14     Filed 02/14/19   Page 5 of 5



                                                /s/ Zana M. Scarlett
                                                Zana M. Scarlett, Trial Attorney
                                                Florida Bar No.: 626031
                                                U.S. Trustee’s Office
                                                51 SW 1st Ave., Room 1204
                                                Miami, FL 33130
                                                Phone: (305) 536-7285
                                                Fax: (305) 536-7360

                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing Motion has been
served on the following parties on February 14, 2019, electronically through CM/ECF, on
parties having appeared electronically in the instant matter and that a copy hereof shall
be served by U.S. Mail, postage prepaid, on parties not appearing electronically:

Brian S Behar     bsb@bgglaw.net


                                                /s/    Zana M. Scarlett
                                                Zana M. Scarlett, Trial Attorney




                                           5
